                                                                               3/16/2020

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

AVENUE C APARTMENTS, LLC, a                         CV 19-37-SPW-BLG-TJC
Montana limited liability company,

                    Plaintiff/Counter-              ORDER REGARDING
                    Defendant,                      PRELIMINARY PRETRIAL
                                                    CONFERENCE
vs.

THE CINCINNATI INSURANCE
COMPANY, a corporation; and JOHN
DOES 1-10,

                    Defendant/Counter-
                    Claimant.


      IT IS HEREBY ORDERED that the Preliminary Pretrial Conference

scheduled for April 2, 2020 at 11:30 a.m. shall be converted to a telephonic

Conference. All counsel shall use the Court’s conferencing system to participate in

the Conference:

      1.    Dial 1-877-848-7030

      2.    Enter Access Code 5492555 #

DATED this 16th day of March, 2020.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge
